Exhibit 99.1 PolyMedix Promotes Bozena Korczak to Senior Vice President, Drug Development and Chief Development Officer Radnor, PA (January 24, 2011) - PolyMedix, Inc. (OTC BB: PYMX), an emerging biotechnology company focused on developing new therapeutic drugs for the treatment of serious infectious diseases and acute cardiovascular disorders, announces the promotion of Bozena Korczak, Ph.D. to Senior Vice President, Drug Development and Chief Development Officer. “I am proud to announce Dr. Korczak’s promotion which acknowledges her significant contributions at PolyMedix, including advancing our lead antibiotic, PMX-30063 into Phase 2 clinical trials for the treatment of ABSSSI Staph infections in patients,” commented, Nicholas Landekic, President and CEO of PolyMedix. “Bozena has distinguished herself with her exceptional leadership capabilities, intellectual agility and tireless commitment and efforts, I look forward to her continuing to play a major role in PolyMedix’s mission to develop novel therapeutic drugs for life-threatening diseases.” In this expanded role, Dr. Korczak (56) will be responsible for all drug development activities related to PolyMedix’s pipeline of products, including clinical development and operations, regulatory affairs, and chemistry, manufacturing and controls. Dr. Korczak will continue to oversee our clinical advisors, including Dr. Roger Echols, Chairman of the Infectious Disease Clinical Advisory Board, and consultant to PolyMedix, in the development of the lead defensin mimetic antibiotic PMX-30063. Former Chief Medical Officer, Dr. R. Eric McAllister (68), will now focus exclusively on PolyMedix’s heptagonist, PMX-60056, as Vice President of Cardiovascular Clinical Development, one of the positions reporting to Dr. Korczak. Dr. Korczak joined PolyMedix in November 2007 as Vice President, Drug Development. She has over 20 years of experience in drug discovery and preclinical and clinical research at emerging biotech companies. Prior to joining PolyMedix, Dr. Korczak was a Principal at PharmaReach, Ltd., a private drug development consulting company, and Vice President of Research and Development of Cytochroma, Inc., a privately held biotechnology company. Dr. Korczak served in various positions of increasing responsibility at Glycodesign, Inc., Allelix Biopharmaceutical, Inc. and Mount Sinai Hospital. She is an author of thirty five peer reviewed scientific papers and holds a Ph.D. in biochemistry from the Polish Academy of Science. About PolyMedix, Inc. PolyMedix is a publicly traded biotechnology company focused on the development of novel drugs for the treatment of serious infectious diseases and acute cardiovascular disorders. PolyMedix uses a rational drug design approach to create non-peptide, small-molecule drug candidates.
